DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record fail to teach either singly or in combination a photoelectric detection circuit, comprising: a second detection sub-circuit configured to be in a state of fixed illumination intensity and having an equivalent resistance that is constant due to the fixed illumination intensity.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Citation of Relevant Prior Art
US 2006/0202947 to Lee discloses (fig. 3) a photoelectric detection circuit (700), comprising: (fig. 4) a first detection sub-circuit (701, 740R) configured to be exposed to an environment of light (ambient light), (paragraphs [0089]-[0090], [0115]) to be detected and having (fig. 11) an equivalent resistance (R1) that varies (resistance varies) with a variation of illumination intensity (intensity, energy) of the light (ambient light) to be detected, (paragraphs [0026], [0046], [0168]-[0170],[0175]); (fig. 11) a signal output lead (nb), (paragraph [0169]) wherein (fig. 3) the first detection sub-circuit (701, 740R) is connected in series with the second However, Lee is not concern with a second detection sub-circuit configured to be in a state of fixed illumination intensity and having an equivalent resistance that is constant due to the fixed illumination intensity.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON J WILLIAMS whose telephone number is (571)272-8538. The examiner can normally be reached M-F 8 a.m.-5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/DON J WILLIAMS/Examiner, Art Unit 2878

/QUE TAN LE/Primary Examiner, Art Unit 2878